Citation Nr: 1618404	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include tinea pedis, tinea cruris, pseudofolliculitis barbae and dermatitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a blood/bone marrow disorder, to include myelodysplastic syndrome, leukopenia and neutropenia, also claimed as a result of herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970, including service in the Republic of Vietnam from July 1969 to July 1970.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has previously considered these claims.  In August 2012, the claims were remanded to the Agency of Original Jurisdiction (AOJ) for evidentiary development.  The claims were again remanded to the AOJ in September 2015 for further development.  Although there has been substantial compliance with the Board's remand directives regarding service connection for a skin disorder and a blood/bone marrow disorder, regrettably, the Board finds that additional development is necessary in order to adjudicate the service connection bilateral hearing loss claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that none of the Veteran's current skin disorders, diagnosed during the appeal period as tinea pedis, pseudofolliculitis barbae and dermatitis, originated during service, manifested to a compensable degree within one (1) year of separation from service, or are related to any aspect of service.

2.  The probative and competent evidence of record demonstrates that the Veteran served in Vietnam while on active duty during the Vietnam Era; exposure to herbicides while serving on active duty is thus presumed.

3.  The most probative evidence of record demonstrates that the Veteran's blood/bone marrow disorder, diagnosed during the appeal period as benign ethnic neutropenia, neither originated during service, nor manifested to a compensable degree within one year of separation from service, and is not related to any aspect of service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder, to include tinea pedis, tinea cruris, pseudofolliculitis barbae and dermatitis, are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a blood/bone marrow disorder, to include myelodysplastic syndrome, leukopenia and neutropenia, also claimed as a result of herbicide exposure in service, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Additionally, service connection for certain diseases, including leukemia and scleroderma, may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Entitlement to service connection for a skin disorder, to include tinea pedis, tinea cruris, pseudofolliculitis barbae and dermatitis.

The Veteran contends that his current skin disorders are the same conditions for which he was treated during active duty service.

His service treatment records show that he was treated for complaints of a skin "rash" three times during service:  November 1969, for a rash on buttock; February 1970, for a rash on the leg; and March 1970, for a rash in the groin region.  His July 1970 service separation examination, however revealed normal findings with no evidence of a skin disorder.   

The first post-service treatment reports of record are private records from the Jackson Clinic.  During a December 2005 evaluation for unrelated medical issues, he specifically denied any recurrent problem with skin rashes.

In July 2007, the Veteran established treatment with the Memphis VA Medical Center (VAMC).  During his initial primary care assessment, the clinician specifically noted that he did not have a skin rash.  In August 2007, however, he was diagnosed with chronic hyperpigmentation of the feet with itching.  There are no further reports of a skin disorder until March 2010, when he was seen at the VAMC for an initial dermatology consultation.  He reported having a rash to the right temporal region of head and a rash on the feet with burning and itching that he self-treated with over-the-counter topical medication.  The diagnosis was tinea pedis; by November 2010, the condition had improved.  In July 2012, he was diagnosed with pseudofolliculitis barbae with a history of tinea pedis and seborrheic dermatitis. 

In September 2012, he was afforded a VA skin diseases examination; the diagnoses were tinea pedis, tinea cruris and pseudofolliculitis barbae, with unknown dates of diagnosis.  He reported having ingrown facial hair during service and said he had been put on a shaver's profile.  He also reported having had jungle rot of the feet and a groin rash.  He said that the conditions were intermittent and he self-treated with anti-fungal creams.  Upon physical examination, the examiner found minimal hyperpigmented papules in beard area consistent with pseudofolliculitis barbae, but no evidence of tinea cruris in the groin area.  Although he opined that the Veteran's pseudofolliculitis barbae and tinea pedis were at least as likely as not related to his military service, the examiner failed to provide a rationale for his opinion.  

In a November 2012 addendum statement, the examiner said that after reviewing the record again, he was still of the opinion that it was at least as likely as not that the Veteran's tinea pedis and pseudofolliculitis barbae were related to his military service.  Again, however, he provided no rationale.

In a January 2013, the file was again returned to the same examiner to obtain a rationale statement.  This time, however, he opined that it was less likely than not that the Veteran's pseudofolliculitis barbae and tinea pedis had their onset in service.  He said that while his earlier positive nexus opinion had been based solely on the Veteran's self-reported history of skin disorders, his service treatment records were silent for treatment or a diagnosis of tinea pedis or pseudofolliculitis barbae, and there was no evidence of a shaver's profile in his records.  He added that, while the records mentioned a groin rash (possible herpes/lesions on the penis), there had been no actual findings on examination.  He said that he had also paid special attention to the Veteran's 1968 induction and 1970 separation examinations, neither of which showed evidence of an active skin disorder. 

Because of the obvious contradiction between the examiner's September and November 2012 positive opinions and his January 2013 negative opinion, the Veteran was afforded a second VA skin diseases examination in November 2015.  He reported that he had had skin problems on his feet since active duty service, but had not sought treatment until after service, adding that the first time he actually received treatment was in 2007 at the VAMC.  He said he had intermittently had pruritis and rash in the inguinal folds since service and had been treated for jock itch.  He stated that he currently experienced intermittent outbreaks to the inguinal crease and lower thighs associated with warm weather, which he self-treated with over-the-counter creams, but had not experienced an outbreak since the previous summer.  Regarding the pseudofolliculitis barbae, he said he had been placed on a shaving profile when he entered service, but later stopped shaving and grew a beard "for quite some time."  Finally, he said he had developed dark patches on the forehead and scalp a "long time ago," which worsened 5-6 years ago, and that the VA dermatology clinic had diagnosed dermatitis, possibly seborrheic verses irritant.  On physical examination, the examiner found a small patch of dermatitis on the right side of the forehead and tinea pedis on the feet, which he said could wax and wane; there was no finding of tinea cruris.  There were also a few small, scattered hyperpigmented pseudofolliculitis barbae papules without ingrown hairs or pustules.  

The examiner diagnosed the Veteran with dermatitis or eczema, having an origin date of 2010, and tinea pedis, tinea cruris (by history with no current findings) and pseudofolliculitis barbae, with unknown dates of origin.  He opined that it was less likely than not that either tinea cruris or tinea pedis was incurred in, or causally related to, some aspect of service.  He explained that both were common fungal conditions found in the general population, with tinea pedis being one of the most common dermatophyte infections, usually acquired by means of direct contact with the causative organism, such as walking barefoot in locker rooms.  He noted that not only were the Veteran's service treatment records silent for any active skin problems, but his private treatment records from the early 2000s were also negative.  He further observed that the first notation of tinea pedis in any treatment reports was in 2007, when the Veteran established treatment with the Memphis VAMC.  He emphasized that this was 35 years after active duty service, with innumerable sources of possible contraction, adding that, had the condition been chronic, it seemed that he would have obtained treatment prior to establishing treatment at VA.  He said that, although he had considered the Veteran's personal assertions of having self-treated the disorder since military service, that did not prove the onset of tinea pedis during service, with all available evidence indicating onset after separation. 

With regard to the tinea cruris, the examiner said that there were no current findings of the disorder.  He added that, had tinea cruris been an active medical problem in service, it seemed that the Veteran would have sought treatment for the disorder at that time or shortly after active duty.  Again, he noted that despite the Veteran's personal assertions of having self-treated the condition following service, it did not prove onset in service, with all available evidence indicating onset after separation.

The examiner also opined that it was less likely than not that the Veteran's pseudofolliculitis barbae had been incurred in, or was related to, some aspect of active duty service.  He noted that there was no evidence of treatment for the disorder, a common cutaneous condition that develops as a result of removal of facial hair, during service or a diagnosis at separation.  He further noted that the first diagnosis was in September 2012, more than 40 years after service, during the first VA skin diseases examination, when it presented only with mild symptoms, i.e., related to the recent removal of hair.  He said that, although he had considered the Veteran's assertion that the condition developed during service and that he had been placed on a shaving profile, it seemed unusual that the profile was not in the service treatment records, especially when there were numerous other treatment reports for other conditions.  He added that, in spite of the Veteran's personal contention of having self-treated the condition after separation from service, it did not prove onset in service, when all available evidence indicates that the condition manifested after service.

Finally, the examiner noted that the post-service treatment reports reveal that the Veteran did not report dermatitis until 2010, at which time he said the condition had first appeared 5-6 years earlier.  He opined that, given that this was more than 30 years after service, it was less likely than not that dermatitis was incurred in service, or was causally related to some aspect of service.
The competent and probative evidence is against the claim for service connection for a skin disorder, to include tinea pedis, tinea cruris, pseudofolliculitis barbae and dermatitis, as there has been no evidence presented to show that the Veteran's current tinea pedis, pseudofolliculitis barbae or dermatitis is etiologically related to, or is a continuation of the skin rashes he reported in service.  Instead, the Board finds the most probative evidence of record to be the November 2015 report from the VA examiner who, after reviewing the service and post-service treatment reports and obtaining a history of skin disorders and treatment from the Veteran, concluded that it is less likely than not that tinea pedis, pseudofolliculitis barbae or dermatitis is the result of, or is in any way related to, any aspect of active duty service.  The VA examiner's opinion is probative, as it was based on the exercise of sound judgment after a thorough analysis of the facts.

The Board further concludes that, because the Veteran was not diagnosed with any chronic skin disorder subject to presumptive service connection under 38 C.F.R. § 3.309 within one year of service, service connection for a skin disorder on a presumptive basis is not applicable.  

As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for a blood/bone marrow disorder, to include myelodysplastic syndrome, leukopenia and neutropenia, also claimed as a result of herbicide exposure in service.

The Veteran maintains that he has a blood disorder (previously claimed as anemia and leukemia and adjudicated as myelodysplastic syndrome) as a result of herbicide exposure during active duty service in Vietnam.  As noted above, he had verified service in the Republic of Vietnam during the Vietnam era and is thus presumed to have been exposed to herbicides.  

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active military, naval, or air service, service connection for certain diseases, including all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia, chronic lymphocytic leukemia, multiple myeloma and non-Hodgkin's lymphoma), may be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116  (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).  

However, VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary of VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Because myelodysplastic syndrome, leukopenia and neutropenia are not diseases for which presumptive service connection based on herbicide exposure is warranted under 38 C.F.R. § 3.309(e), the Veteran may not establish entitlement to service connection for any of these conditions on a presumptive basis.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has determined that a claimant is not precluded from establishing service connection for a disease claimed to be related to herbicide exposure as long as there is proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 2000).  Thus, under Combee, presumption based on herbicide exposure is not the only method for establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 
 
Review of the Veteran's service treatment records reveals no complaints of, or treatment for, any symptoms possibly associated with a blood disorder, and there are no records showing that he was ever diagnosed with a blood disorder.  His July 1970 service separation examination revealed normal findings in all systems, including the vascular system.
Post-service private treatment records from the Jackson Clinic show that he was first diagnosed with a blood disorder, leukopenia, in November 2005.  In March 2006, a bone marrow biopsy revealed anemia, leukopenia with absolute neutropenia and relative lymphocytosis.  The provisional diagnosis was low grade myelodysplastic syndrome.

In January 2007, during a follow-up evaluation, the Veteran told his physician that he served in Vietnam and had been exposed to Agent Orange.  The clinician wrote that, although he suspected that the Veteran had "leukopenia associated with low blood cell counts in the African-American population [the veteran is African-American], I cannot rule out the possibility that Agent Orange either worsened that or is actually the cause of his low white blood cell count."

During October 2007 outpatient treatment at the VAMC hematology/oncology clinic, the Veteran reported that he had had neutropenia for approximately 10 years.  The clinician diagnosed "benign" neutropenia, adding that 4-5 percent of African-American persons have chronically low neutrophil counts.  In February 2008, another clinician opined that he most likely had benign neutropenia, as he had had neutropenia for many years and noted that it was not an uncommon condition in African-American ethnicities; the diagnosis was the same following an April 2008 hematology/oncology evaluation.  In December 2012, another clinician concluded that his findings were most consistent with benign ethnic neutropenia.

In September 2012, the Veteran was afforded a VA hematologic examination.  The examiner opined that, because his asymptomatic neutropenia had been diagnosed about 10 years ago, it was less likely than not related to service.  He did not, however, provide any reasons or bases for his conclusion.

In a November 2012 examination addendum, the same VA examiner opined that it was less likely than not that his neutropenia was related to military service or exposure to Agent Orange.  Again, the examiner failed to provide a rationale for his opinion.

In November 2015, the Veteran was provided a second VA hematologic examination with a different examiner.  He observed that the Veteran had been thoroughly evaluated for his history of low white blood cell counts with neutropenia and that all potential acquired causes had been excluded, with a resulting diagnosis of benign ethnic neutropenia, as documented in numerous treatment reports.  He noted that it is an inherited neutropenia that occurs in individuals of African descent, as well as some other ethnic groups, with an estimated 4-5 percent of African-Americans affected, adding that the condition was essentially an incidental finding on routine laboratory evaluation.  He remarked that, because a complete blood count was not documented in the Veteran's service treatment records, the first documentation of low blood counts was in his treatment records in the early 2000s (the Board observes that, although the examiner wrote "early 2000," because the first post-service treatment reports of record are dated in 2004, his statement was clearly erroneous).  Based on these findings, the examiner opined that it was less likely than not that the condition developed in service or was causally related to service.  Moreover, he also noted that because benign ethnic neutropenia is a genetic condition not related to any environmental exposure, it was less likely than not that the condition was causally related to the Veteran's herbicide exposure in Vietnam.

The competent and probative evidence is against the Veteran's claim for service connection for a blood/bone marrow disorder, to include myelodysplastic syndrome, leukopenia and neutropenia, as there has been no probative evidence presented to show that the disorder, repeatedly diagnosed throughout the appeal period as benign ethnic neutropenia, manifested during, or is etiologically related to some aspect of active duty service.  

In this regard, the Board recognizes the opinion of the private clinician who treated the Veteran in January 2007.  He stated that, while he suspected that the Veteran had leukopenia associated with low blood cell counts in the African-American population, he could not rule out "the possibility" that Agent Orange exposure had worsened or caused his low white blood cell count.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While professional medical opinions must be considered and the Board may not disregard a favorable medical opinion based solely on the rationale that it was based on a history given by the claimant (Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The private clinician's statement, that there was a "possibility" that Agent Orange caused or worsened the Veteran's blood disorder, based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, the Board finds his opinion to be of little probative value.
 
Instead, the Board finds the most probative evidence to be the report from the November 2015 VA examiner, who, after reviewing the complete evidence of record, including the September 2012 VA examination report and subsequent addendums, interviewing the Veteran, and performing a complete physical examination, including a review of diagnostic test results, concluded that it was less likely than not that the condition was related to active duty service.  Instead, based on his experience, medical training and the exercise of sound judgment after a thorough analysis of the facts, he opined that the Veteran's benign ethnic neutropenia was a hereditary disorder not related to service.  

In this regard, VA regulations provide that service connection generally may not be granted for congenital or developmental defects, as they are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  See VAOPGCPREC 82-90 (July 18, 1990).  

The Board further concludes that service connection for a blood/bone marrow disorder as a result of herbicide exposure is not warranted.  As noted above, because none of the Veteran's claimed disorders are among those listed as presumptive based on herbicide exposure under 38 C.F.R. § 3.309(e), service connection on a presumptive basis is not for application.  

Given the lack of supporting evidence required by the law, the Board finds that the competent and credible evidence is against the Veteran's claim of entitlement to service connection for a blood/bone marrow disorder, to include as a result of herbicide exposure.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See generally Gilbert v. Derwinski; Ortiz v. Principi, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  
VA satisfied the notification requirements of the VCAA by means of a letter dated in November 2007, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims.  It also informed him of the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.  

VA's duty to assist has been satisfied.  The record contains the Veteran's service personnel and treatment records, post-service private and VA treatment records, and VA examinations dated in September 2012 and November 2015.  The file also contains the Veteran's Social Security Administration (SSA) records (showing that he did not receive an SSA disability award for any of the disorders addressed in this opinion) and his personal statements in support of his claims.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record.  Although a November 2015 letter notified him that he should provide or have VA obtain any additional private treatment records he wished to have considered, he did not respond.   

Regarding the VA examinations, as discussed above, although the September 2012 VA skin diseases and hematologic examinations were inadequate because the clinicians either did not provide a nexus opinion or failed to provide the reasons and bases underlying their opinions, the Veteran was afforded new examinations in November 2015, in which rationales were provided.  Accordingly, and taken as a whole, the Board finds the examination reports adequate upon which to base decisions in this case.  See Monzingo v Shinseki, 26 Vet. App. 97 (2012).


ORDER

Entitlement to service connection for a skin disorder, to include tinea pedis, tinea cruris, pseudofolliculitis barbae and dermatitis, is denied.

Entitlement to service connection for a blood/bone marrow disorder, to include myelodysplastic syndrome, leukopenia and neutropenia, also claimed as a result of herbicide exposure in service, is denied.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary before a decision can be made on the claim of entitlement to service connection for bilateral hearing loss.

The Veteran was afforded a VA audiology examination in November 2011.  Although the audiologist acknowledged the Veteran's reported exposure to combat-related noise in service while working as a communications specialist, he appears to have based his opinion, that it was less likely than not that his bilateral hearing loss was related to service, on the fact that the Veteran's hearing acuity was normal at separation from service.  However, the Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability where hearing was at normal audiometric testing limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, while the examiner opined that the Veteran's bilateral hearing loss was not likely related to service, he found that his tinnitus more likely than not had its onset during service.  He specifically found that the Veteran's report of tinnitus following in-service acoustic trauma was suggestive of cochlear damage, which he said may or may not be measurable on puretone examination.

Because the Board found the examiner's opinion as to the etiology of the Veteran's bilateral hearing loss to be inadequate, it remanded the claim in September 2015 and directed that the Veteran be given another audiology examination.  However, the November 2015 examination report shows that the second VA examiner similarly based her negative nexus opinion solely on the fact that the Veteran had normal hearing sensitivity bilaterally at enlistment and separation, thus concluding that he experienced no significant threshold shifts that would indicate a decrease in hearing.  Because the Board finds that the second VA audiology examination was also inadequate based on the Court's holding in Hensley, a remand is necessary to obtain another VA medical opinion with an adequate rationale.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim to an otolaryngologist for an opinion as to the likelihood that the Veteran's hearing loss is related or attributable to his active duty service, to specifically include his reports of acoustic trauma during combat service in Vietnam.  The examiner must be provided a copy of this REMAND.  The AOJ should take whatever other appropriate development of the claim deemed necessary, to include a new VA examination, if warranted. 

The examiner should opine as to the following:

Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) the Veteran's bilateral hearing loss had its onset during service or is related to any incident of service.

In making this assessment, the examiner should consider (1) the significance, if any, of the Veteran's accounts of combat-related noise exposure while serving as a communications specialist in Vietnam, (2) the significance, if any, of the November 2011 examiner's opinion that the Veteran's report of tinnitus following in-service acoustic trauma was suggestive of cochlear damage, and whether such damage could also result in a decrease in hearing acuity, (3) the significance, if any, of the normal audiometric results bilaterally during his separation examination, and (4) that the Veteran as a lay person, is competent to report a decrease in his hearing acuity.  

The examiner is specifically advised that a rationale which only takes into account findings of normal hearing during service and at separation will be deemed inadequate.

The reasons and bases for the opinion must be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, which reasonably explain the medical guidance in the study of this case.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed, then readjudicate the claim in light of all the evidence of record.  If the claim on appeal is not granted, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


